FILED
                            NOT FOR PUBLICATION                             MAR 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DONNAMAY BROCKBANK; DENNIS                       No. 13-35548
LEE MOSES,
                                                 D.C. No. 3:13-cv-05168-RBL
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

KEVIN STAPLES; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Donnamay Brockbank and Dennis Lee Moses appeal pro se from the district

court’s summary judgment in their action seeking relief under the Truth and

Lending Act, Regulation Z, and Washington state law. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo, Stewart v. U.S. Bancorp, 297 F.3d 953,

956 (9th Cir. 2002), and we affirm.

       The district court properly dismissed the action as barred by the doctrine of

res judicata, because Brockbank and Moses had alleged claims arising out of the

same loan transaction and related foreclosure proceedings against the same

defendants in at least one prior action. See Holcombe v. Hosmer, 477 F.3d 1094,

1097 (9th Cir. 2007) (federal courts must apply state law regarding res judicata to

state court judgments); Seattle-First Nat’l Bank v. Kawachi, 588 P.2d 725, 727

(Wash. 1978) (en banc) (elements of res judicata under Washington state law);

Kelly-Hansen v. Kelly-Hansen, 941 P.2d 1108, 1112 (Wash. Ct. App. 1997)

(doctrine of res judicata bars litigation of claims that were or could have been

raised in the prior action).

       Contrary to appellants’ contention, the district court was not required to

hold oral argument on the motion for summary judgment. See Partridge v. Reich,

141 F.3d 920, 926 (9th Cir. 1998) (district court can decide summary judgment

without oral argument if parties have an opportunity to submit their papers to the

court); see also W.D. Wash. R. 7(d)(4) (“Unless otherwise ordered by the court, all

motions will be decided by the court without oral argument.”).




                                           2                                    13-35548
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on appeal

or in the reply brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                          3                                    13-35548